Citation Nr: 0305207	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  00-05 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1963 to 
August 1967.  It also appears that the veteran has United 
States Naval Reserve duty from 1967 to 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
bilateral hearing loss.

The veteran requested and was scheduled for a hearing at the 
RO; however, the veteran canceled this hearing in September 
2000.  

The RO denied entitlement to service connection for tinnitus 
in June 2002.  The Board notes that the time period in which 
the veteran may submit a Notice Of Disagreement with that 
decision has not run.  


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
bilateral hearing loss was not present in service, was not 
manifested to a compensable degree within one year of service 
separation, and is not otherwise related to his service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active military service and may not be presumed 
to have been incurred in such service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.159, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  The final rule 
implementing the VCAA was published on August 29, 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments relating to 
claims to reopen previously denied claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  With regard to the instant case, the 
information and evidence needed is that which would 
demonstrate that entitlement to bilateral hearing loss was 
warranted.  Such action was accomplished by means of 
statement of the case, and the supplemental statements of the 
case from the RO to the veteran.  In October 2001 the RO 
informed the veteran of the provisions of the VCAA as well as 
informing the veteran that he needed to identify relevant 
evidence and provide contact information.  These documents 
informed the veteran of the relevant criteria, and evidence 
needed, by which entitlement to bilateral hearing loss could 
be granted.  He was advised that he was to furnish the names 
and addresses of all health care providers who have treated 
him for his bilateral hearing loss, which were not currently 
of record.  See Quartucccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the VCAA letter furnished to the veteran 
and his representative in October 2001 sets forth the duty to 
assist requirements of the VCAA.  In view of these actions by 
VA, the Board finds that VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed; the discussions in these various documents apprised 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The veteran has not referenced any 
obtainable evidence not of record that might aid his claim or 
that might be pertinent to the basis for the denial of this 
claim.  The RO has also requested and obtained VA and non-VA 
medical records, and has obtained the veteran's available 
service medical records.  Two separate VA examinations have 
been performed, and etiological opinions have been obtained.  
Thus, the Board concludes that all pertinent evidence has 
been obtained, and that no further development of the case is 
warranted.  VA has satisfied its duties to notify and assist 
the appellant in this case.  

The veteran asserts that he has bilateral hearing loss as a 
result of exposure to working in the boiler rooms of ships 
with no ear protection.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385 (2002).

The veteran's service medical records include a separation 
examination report, dated in August 1967, which shows that 
his whispered voice results were 15/15, bilaterally.  The 
remainder of the service medical records are silent as to 
complaints, treatment or a diagnosis involving hearing loss.  
The veteran's DD-214 form shows that while in service that 
his related civilian occupation was boilerhouse foreman.  The 
veteran's June 1968 re-enlistment examination, and the 
January 1969 annual examination for the United States Naval 
Reserve shows that his whispered voice results were 15/15.  
As part of the examinations, the veteran completed a report 
of medical history, wherein he denied past or present hearing 
loss.

An August 1997 private record shows that the veteran's 
hearing loss was noted as within normal limits bilaterally, 
sloping to a moderate sensorineural hearing loss with 
excellent word discrimination score.  

The veteran submitted copies of the same audiogram that was 
received in January 2000 and it appears to be dated in 
January 1968.  This record did not contain a diagnosis of 
hearing loss, and did not provide any competent medical 
opinion relating the veteran's service to a current hearing 
disability.  

In a November 2000 report, Forrest H. Kendall, M.D. stated 
that when he had originally examined the veteran that he had 
no audiograms for study.  He then received two additional 
audiograms from the veteran.  He stated that one of them was 
dated January 1968, which must coincide with an audiogram 
taken when the veteran was hired at Western Electric, which 
shows a very mild high frequency loss, symmetrical in each 
ear down to 20 decibels.  He found that an August 1989 
audiogram from Western Electric revealed hearing loss in the 
high frequency.  Dr. Kendall further stated that the 
audiometric study he performed shows a further increase in 
his hearing loss in the high frequencies, and that this 
indicates there has been a gradual worsening of hearing in 
both ears since the January 1969 test.  Included with this 
letter was an undated audiogram, which apparently listed test 
results from January 1968, August 1989, and September 2000.  

In a February 2002 VA opinion, in which the claims folder was 
reviewed, the veteran's military work history was noted and 
the veteran reported that he worked as an operating engineer 
or building technician after service.  He stated that this 
post service work involved being exposed to some high-pitched 
noises of large heating and cooling systems and that he was 
required to wear hearing protection.  He complained that his 
hearing loss has progressively worsened over the years.  The 
diagnosis was bilateral hearing loss with tinnitus.  It was 
also noted that the veteran had some high frequency hearing 
loss within one year of separation from the military that was 
not enough to warrant service connection.  The examiner 
stated that the hearing loss has worsened since that time and 
that the veteran has had significant occupational noise 
exposure.  The examiner found that it was not likely that the 
hearing loss resulted from acoustic trauma in the military.  

In a March 2002 VA opinion by a VA Speech Language 
Pathologist, the veteran complained of military noise 
exposure to steam turbines, and post-service noise exposure 
to machinery noise.  The examiner found that the audiometric 
configuration was consistent with noise induced hearing loss.  
The summary of the audiological test was moderate to 
moderately severe high frequency sensorineural hearing loss.  
It was noted that the claims folder contained an audiogram 
taken within a year of separation from the military that 
showed hearing loss bilaterally that the examiner went on to 
comment would not be enough to award service connection and 
that it had worsened since that time.  The veteran also had 
significant occupational noise exposure.  The examiner opined 
that it is not likely that that hearing loss resulted from 
acoustic trauma in the military.  

The Board finds that the preponderance of the evidence is 
against the claim.  The Board notes that the veteran 
currently has bilateral hearing loss based upon the findings 
of the March 2002 VA examination.  See, § 3.385.  However, 
the first diagnosis of hearing loss is in August 1997, which 
is more than 30 years after separation from service.  
Additionally, Dr. Kendall noted in his letter that on a 
January 1968 audiogram that there was very mild high 
frequency loss, symmetrical in each ear at 20 decibels and 
that there has been a gradual worsening of hearing in both 
ears since the January 1968 test.  However, the February 2002 
VA opinion noted that while the veteran had some high 
frequency hearing loss within one year of separation from 
service it was found that the loss was not enough to warrant 
service connection.  In addition, the March 2002 VA opinion 
also found that the audiogram taken within a year of 
separation from service shows that the hearing loss was not 
severe enough to award service connection.  It appears that 
the examiners were indicating that the hearing loss shown did 
not meet the regulatory criteria for a finding of hearing 
loss disability as defined by 38 C.F.R. § 3.385.  Thus, the 
Board finds the opinions by the February 2002 and March 2002 
VA examiners to be more persuasive as they performed an in-
depth review of the evidence and set forth the basis of their 
decisions in regard to the January 1968 audiogram.  As such, 
the Board notes that the claims file does not contain 
competent evidence that the veteran had compensable hearing 
loss within one year of separation from service, such that 
presumptive service connection is warranted.  See, 38 C.F.R. 
§ 3.307, 3.309.  

Finally, while Dr. Kendall reported hearing loss within one 
year of separation, he did not provide a medical opinion as 
to the cause of the veteran's current hearing loss.  In 
contrast, both of the VA opinions found that while the 
veteran's hearing loss has worsened since that time, that the 
veteran has also had significant occupational noise exposure.  
They also went on to state that "considering all of the 
evidence that it is not likely that the hearing loss resulted 
from acoustic trauma in the military."  Accordingly, the 
claim must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has hearing loss 
as a result of his service.  To the extent that the veteran's 
statements may be intended to represent evidence of 
continuity of symptomatology, without more his statements are 
not competent evidence of a nexus between hearing loss and 
his service.  Although lay evidence is acceptable to prove 
the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim for service connection for bilateral hearing loss must 
be denied.

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



		
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals 



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

